department of the treasury internal_revenue_service washington d c o f f i c e o f c h i e f c o u n s e l number release date cc it a tl-n-6345-00 uilc date internal_revenue_service national_office service_center advice memorandum for pennsylvania district_counsel attention david a breen from heather maloy by george baker associate chief_counsel income_tax accounting cc it a subject significant service_center advice this responds to your request for significant advice dated date in connection with a question posed by the centralized quality review site in philadelphia issue whether an individual may deduct a fee charged by a credit card company for using a credit card to pay the individual’s personal income taxes due conclusion we conclude that no deduction is allowed under sec_212 for a fee charged by a credit card company for using a credit card to pay the individual’s personal income taxes due rather the fee should be considered as a nondeductible personal_expense under sec_262 facts sec_6311 provides that the secretary may not pay any fee or provide any other consideration under any contract for_the_use_of credit debit or charge cards for the payment of income taxes sec_301_6311-2t a of the temporary procedure and administration regulations provides that internal revenue taxes may be paid_by credit card or debit card as authorized under these regulations sec_301_6311-2t e provides that the government may not impose any fee or charge on persons making payment of taxes tl-n-6345-00 by credit card or debit card this does not prohibit the imposition of fees or charges by issuers of credit cards or debit cards or by any other financial_institution or person participating in the credit card or debit card transaction you state that customer service representatives receive many taxpayer inquires concerning the deductibility of this fee discussion sec_212 of the internal_revenue_code provides that in the case of an individual there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in connection with the determination collection_or_refund_of_any_tax section l of the income_tax regulations states that expenses paid_or_incurred by an individual in connection with the determination collection_or_refund_of_any_tax whether the taxing authority be federal state or municipal and whether the tax be income estate gift property or any other tax are deductible thus expenses paid_or_incurred by a taxpayer for tax counsel or expenses paid_or_incurred in connection with the preparation of the taxpayer’s tax returns or in connection with any proceedings involved in determining the extent of the taxpayer’s tax_liability or in contesting the taxpayer’s tax_liability are deductible although the legislative_history concerning sec_212 is brief s rep no 83rd cong 2d sess provides that sub sec_3 of sec_212 is designed to permit the deduction by an individual of legal and other expenses paid_or_incurred in connection with a contested tax_liability whether the contest be federal state or municipal taxes or whether the tax be income estate gift property and so forth any expenses_incurred in contesting any liability collected as a tax or as a part of the tax will be deductible sec_262 provides that except as otherwise provided for in this chapter no deduction shall be allowed for personal living or family_expenses sec_1 b further provides some examples of personal_living_and_family_expenses such as premiums_paid for life_insurance by the insured cost of insuring a dwelling owned and occupied by the taxpayer as a personal_residence and expenses of maintaining a household we have not found any precedent that we believe dictates a specific conclusion on this issue consequently we are left to draw inferences from the statute its history and the following principles derived from certain precedents in revrul_89_68 1989_1_cb_82 the service concluded that fees paid for the preparation and submission of a ruling_request concerning the deductibility of a tl-n-6345-00 medical_care expense and the user_fee paid in connection with the ruling_request were paid in connection with determining the extent of the individual’s tax_liability deductible under sec_212 although not discussed this revenue_ruling makes clear that the deduction of an expense under sec_212 for determining the extent of the taxpayer’s personal liability for income_tax is allowed even if the liability so determined does not arise in connection with any trade_or_business or income producing activity of the taxpayer the analysis in revrul_58_180 1958_1_cb_153 is instructive that revenue_ruling considered whether sec_212 permitted a deduction of a fee for an appraisal to establish a casualty_loss sustained by residential property as a result of subsoil shrinkage due to a prolonged drought the ruling first noted that a prior revenue_ruling established that such a loss constituted a casualty_loss but that the taxpayer had to prove both that the loss resulted from subsoil shrinkage and the amount of the resulting loss the ruling then concluded that an appraisal fee to establish the deductible casualty_loss was deductible under sec_212 79_tc_846 is also instructive the taxpayers sought to deduct dollar_figure paid for documents used to create a family_trust to ensure the orderly transfer of assets to their children although the payment entitled them to advice from a lawyer and a cpa no legal or accounting advice was sought in the year of payment further the taxpayers conceded that tax considerations did not influence the decision to create the family_trust as no part of the fee was shown to be related to determining the extent of any_tax liability the tax_court found no basis for allowing a deduction under sec_212 based on the foregoing authority congress intended to allow a deduction to an individual in connection with determining the extent of the tax_liability or in contesting the tax_liability it is our opinion however that this authority does not support a broader interpretation of sec_212 to allow a deduction for the expenses involved in paying that liability after its extent has been determined once the full extent of the taxpayer’s liability is determined the obligation to pay that liability does not depend on the nature of the income giving rise to it further the taxpayer may discharge that liability using any assets the taxpayer personally controls again without regard to the nature of the income giving rise to the liability the payment of the liability cannot further affect the determination of the extent of the taxpayer’s liability consequently the approach in revrul_58_180 that of first finding a necessary component of determining liability and then allowing deduction of a fee paid in connection with resolving that necessary component of liability does not support deductibility of the credit card fee like the fee in luman tl-n-6345-00 the credit card fee should be viewed as incurred in a transaction unrelated to determining the extent of the taxpayer’s liability we think the expenses of paying one’s liability fall outside the scope of sec_212 thus we feel that the payment of a credit card fee should be considered as the payment of a nondeductible personal_expense similar to the personal expenses that are not deductible by reason of sec_262 if you have any additional questions please contact george baker at
